Citation Nr: 0401628	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and again from August 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's rating 
for PTSD from 30 percent to 50 percent, continued the 
veteran's 20 percent rating for lumbosacral strain, and 
denied TDIU.  The veteran appealed, and in March 2001 the 
Board remanded the claims for further development.  In 
December 2002, the Board denied the claims.

Following the Board's December 2002 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In July 2003, while his case was pending at the 
Court, the VA's Office of General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the appellant's claim for readjudication.  That 
same month, the Court issued an Order vacating the December 
2002 Board decision.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

With regard to the claim for an increased rating for PTSD, a 
review of the Joint Motion shows that it states that the 
Board's December 2002 decision did not provide adequate 
reasons and bases for affording certain evidence more 
probative value.  Specifically, the Joint Motion indicates 
that additional discussion of the veteran's range of global 
assessment of functioning (GAF) scores, and clinical 
findings, was warranted.  With regard to the claim for an 
increased rating for the low back, the Joint Motion further 
indicates that additional development to obtain findings as 
to functional loss may be warranted.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for PTSD and 
low back examinations.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The Board further notes that subsequent to the Board's May 
2002 decision, a new regulation has been enacted which 
pertains to evaluations of the spine.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003) (effective September 26, 2003).  
On remand, the RO should analyze the veteran's claim under 
the new version of the law, as appropriate.  

As a final matter, with regard to the claim for TDIU, as 
noted in the joint motion granted by the Court, this issue is 
considered inextricably intertwined with the claims for 
increased ratings for the veteran's PTSD and low back, and 
the claims must therefore be decided together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Further adjudication of the TIDU 
claim will therefore be postponed until the Remand action is 
completed.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for PTSD, and his low back, 
since April 2001 which are not currently 
associated with the claims files.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

4.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




